Smith, P. J.,
This matter comes before the court on two tax appeals on the same property situate at 252-54 North Front Street, one for the year of 1932, and the other for 1933. From the record it appears that Judge Finletter, as o'f C. P. No. 4, December term, 1930, no. 14831, adjudicated the value of these premises for the purpose of taxation for the year of 1931 at $9,500. There is no evidence presented to indicate an increase in the value of that property since the adjudication of Judge Finletter.
The city appealed from the adjudication of Finletter, P. J., but the exceptions were dismissed in January of 1933. The matter is now res adjudicata, and this court fixes the fair value of the premises 252-54 North Front Street for the years 1932 and 1933 at the sum of $9,500.
While the disposition of the exceptions to the adjudication of Judge Finletter fixing the fair value of this property for 1931 was pending, the attorney for the appellant failed to file his appeal with the Board of Revision of Taxes for the same property for 1932 until December 10, 1932, due to the fact that he was consulting with the assistant city solicitor in charge of the case for the city. Because the appeal for 1932 was not filed on the first day of December, the Board of Revision of Taxes again assessed the said property at its old assessment: $20,000. The exceptions of the city were then discharged by C. P. No. 4 in January of 1933. The appeal for 1933 was then filed properly. As the adjudication of Judge Finletter is res adjudicata as to 1931, it is binding on this court for the year of 1933.
The General County Assessment Law of May 22, 1933, P. L. 853, sec. 402, states:
“It shall be the duty of the . . . assessors ... to assess, rate and value all objects of taxation . . . according to the actual value thereof, and at such rates and prices for which the same would separately bona fide sell.”
The court within its province corrected the value of this property so that the value fixed in the adjudication of the court was the actual value for 1931. The . error of not filing the appeal for 1932 until 10 days had expired after the first of December of 1932 was not one of substance, and considering all the circumstances and the fact that this matter appeals to the equity side of the court it will be considered by us as a petition nunc pro tunc and allowed.

Order

And now, to wit, February 9, 1934, the assessment for 252-254 North Front Street, for the years 1932 and 1933, is reduced to $9,500.